Citation Nr: 0209603	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  96-49 389	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a disability due to the 
removal of fallopian tube adhesions.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1991 to 
July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the RO 
in Winston-Salem, North Carolina.  The Board notes that the 
veteran's claims file was subsequently transferred to the VA 
RO in Columbia, South Carolina, and to the RO in Atlanta, 
Georgia.  These transfers were required because of changes in 
the veteran's location.  This issue was previously remanded 
by the Board in May 1996 and December 1999 for additional 
development. 


FINDING OF FACT

The veteran does not have a diagnosed disability due to the 
removal of fallopian tube adhesions.


CONCLUSION OF LAW

The veteran does not have a disability due to removal of 
fallopian tube adhesions that is the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West Supp. 2002); 38 C.F.R. §§ 3.310, 3.655 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by 

service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 
3.303 (2001).  When certain disease, is shown in service, or 
to a compensable degree within a year of the claimant's 
separation from service, a grant of service connection is 
warranted.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2001).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303.  Service connection may be granted for a disease 
first diagnosed after service when all of the evidence 
establishes that the disease was incurred in service.  Id.  

As stated above, the veteran's claim was remanded in December 
1999 for additional development.  Part of the development 
requested was an additional VA examination to determine the 
nature and etiology of any gynecological disability the 
veteran may have had, including infertility.  The veteran was 
notified of the examination, as well as the consequences for 
failing to appear, in a June 2000 letter.  The record 
indicates that the veteran refused to appear for an 
examination at the Charleston, South Carolina VA Medical 
Center.  She was apparently subsequently scheduled for an 
examination at the Tuskegee, Alabama VA Medical Center, which 
was closer to her new home.  Unfortunately, the record shows 
that the veteran, without good cause, did not appear for the 
examination as scheduled.  Thus, evidence expected from the 
VA examination which might have been material to the outcome 
of the veteran's claim cannot be considered.  Consequently, 
because the appeal of this issue arises from the denial of an 
original claim of service connection, the Board must now 
proceed to an adjudication of the claim based upon the 
available evidence of record.  38 C.F.R. § 3.655(b) (2001) 
(when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record)

In the veteran's case, service medical records reveal that 
the veteran reported having had no history of any 
gynecological disorders, and had a normal pelvic examination 
at a July 1990 enlistment examination.  In July 1991, the 
veteran complained of ovarian pain.  A January 1992 cervical 
cytology report was negative 

for malignancy.  In January 1992, the veteran was diagnosed 
as a questionable gonorrhea carrier, and with candidiasis.  
In May 1992, the veteran had a normal pelvic examination.  In 
March 1993, the veteran tested positive for Chlamydia, and in 
July 1993, she was diagnosed with Bartholin cyst.  In 
December 1993, veteran complained of  sharp pelvic pain, and 
in January 1994, she was diagnosed with primary infertility.  
A January 1994 radiologic examination report showed no 
abnormalities.  In February 1994, the veteran was again 
diagnosed with primary infertility.  

In July 1994, a hysterosalpingogram was performed.  The 
examiner noted that the veteran had a history of pelvic 
inflammatory disease and primary infertility.  The examiner 
noted that the veteran's fallopian tubes were normal in their 
caliber, and demonstrated bilateral hydrosalpinges in the 
ampullary portions.  The examiner noted that the findings 
were likely due to bilateral peritubal adhesions.  The 
examiner also noted that the fallopian tubes had a somewhat 
beaded appearance.

In August 1994, the veteran complained of right flank pain, 
and was diagnosed with pain possibly due to peritubal 
adhesions.  In November 1994, other than mild bacterial 
vaginitis, the veteran's gynecological examination was 
normal.  

In January 1995, a lysis of the tubal adhesions and a 
chromopertubation were performed.  The veteran's post-
operative diagnoses were chronic pelvic pain, minimal pelvic 
adhesive disease, and prominent right uterosacral ligament.  
In February 1995, the examiner noted that the veteran's 
condition was stable, and that she was well healed.  

In April 1995, on a report of medical history, the veteran's 
examiner noted that the veteran had a history of scarring of 
the fallopian tubes.  The examiner noted that the veteran had 
been treated with surgery, with some relief.  A pelvic 
examination was normal.  

A May 1995 cytology gynecological report reveals that the 
veteran had no evidence of malignancy.  

After separation from service, the veteran was afforded a VA 
examination in April 1996.  The veteran reported that her 
adnexal pain had resolved, but she still had occasional pain.  
She indicated that she had been trying to conceive since 
January 1995, but had been unsuccessful.  She reported that 
she was told by a gynecologist that she would have to have a 
repeat tuboplasty.  The examiner diagnosed her with 
infertility and a history of pelvic pain, status post a 
tuboplasty.  

Medical records from the Beaufort and Charleston Naval 
Hospitals reveal that, in August 1996, an examination 
revealed that the veteran's nulliparous cervix was mildly 
friable, with normal tone and mucous.  The veteran complained 
of persistent pain in her ovaries in October 1996.  In April 
1997, the veteran's cervix was nulliparous in appearance 
without any lesions.  Upon bimanual examination, the uterus 
was found to be normal in size, shape, and consistency.  The 
adnexal regions were unremarkable.  The examiner's impression 
was of a normal examination, and of a history of primary 
infertility.  

The veteran testified at a RO hearing in May 1997.  She 
indicted that she had had scar tissue on her fallopian tubes 
while in service.  She indicated that it had nothing to do 
with her inability to conceive.  She stated that she still 
had occasional pain on both sides.  

Pursuant to the Board's May 1996 remand, the veteran was 
afforded a VA examination in February 1999.  The veteran's 
only complaint was of infertility.  The veteran reported that 
she had had a laparoscopy in 1995 for infertility.  Upon 
examination, the vaginal vault and cervix were free of 
lesion.  The uterus was mid-zonal, and normal in size, shape, 
and contour.  The adnexal areas were free of mass.  The 
examiner's diagnosis was of involuntary infertility, etiology 
unsure.

Based upon a review of the evidence currently available, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for a disability due to the 
removal of fallopian tube adhesions.  Despite the veteran's 

allegations that she has a disability due to the removal of 
fallopian tube adhesions, the medical evidence of record 
demonstrates that the veteran does not have an identifiable 
malady underlying her complaint of pain.  Although the 
veteran was diagnosed with infertility several times, the 
Board points out that this diagnosis was first made prior to 
the diagnosis of the veteran's fallopian tube adhesions, and 
in the most recent VA examination, the examiner specifically 
opined that the etiology of the veteran's infertility was 
unknown.  The evidence of record does not indicate that the 
veteran's infertility was due to her fallopian tube 
adhesions.  In this regard, the Board notes that the 
veteran's service medical records reflect that she had a 
variety of gynecological diagnoses, and that infertility may 
be caused by a variety of underlying disorders.  The Merck 
Manual of Diagnosis and Therapy, Sec. 18, Ch. 245 (1999).  

The Board emphasizes the veteran's claim file was 
specifically remanded to the RO so that she could be afforded 
a VA examination to determine the nature and etiology of all 
of her gynecological disabilities, including her infertility.  
While evidence regarding the veteran's claimed gynecological 
disabilities and their specific etiologies may have been 
obtained had the veteran reported to the VA examination 
scheduled, the Board is constrained by the provisions of 
38 C.F.R. § 3.655.  Given the veteran's failure to report, 
the Board must decide the case on the evidence of record, 
albeit one that is lacking.  

The Board finds that the evidence showing the absence of a 
diagnosed disability to be of greater weight than that which 
suggests the possibility or probability of an underlying 
disability due to the removal of fallopian tube adhesions.  
As noted above, no diagnosis of disability due to fallopian 
tube adhesions has been made, and when problems with pain 
were fully investigated, such as in the most recent VA 
examination of record, no diagnosis was made with regards to 
the removal of veteran's fallopian tube adhesions.  
Therefore, the removal of the veteran's fallopian tube 
adhesions, without a diagnosed underlying malady, does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated 

and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Consequently, the 
preponderance of the evidence is against the veteran's claim.  

The Board has considered the veteran's statements regarding 
her fallopian tube adhesions removal, but notes that, while 
the veteran is competent to provide information regarding the 
symptoms she currently experiences and has experienced since 
military service, she has not been shown competent to provide 
a medical diagnosis regarding a current disability due to the 
removal of fallopian tube adhesions.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)) has been enacted 
during the pendency of this appeal.  The Act has clarified 
VA's duty to assist claimants in developing evidence 
pertinent to their claims and eliminated the previous 
requirement that a claim be well grounded before VA's duty to 
assist arises.  Additionally, certain notification 
requirements have been set out by the new law.  Nevertheless, 
the Board finds that information provided to the veteran in 
the statement of the case set out the potentially applicable 
rules and put the veteran on notice of the type of evidence 
needed to substantiate her claim.  

The Board also finds that further evidentiary development on 
VA's part is not required in this case.  VA examinations have 
been conducted and the records identified by the veteran have 
been obtained.  Additionally, the Board points out that the 
veteran's claim was remanded specifically for the purpose of 
further development, but she failed to appear for her 
scheduled VA examination, and failed to respond to the RO's 
request for additional information regarding treatment for 
her claimed disability.  Given the mandate of 38 C.F.R. 
§ 3.655, the Board concludes that further action to comply 
with these new requirements will not be undertaken.  


ORDER

Service connection for a disability due to the removal of 
fallopian tube adhesions is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

